DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-12, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al. (US 2003/0112611) and further in view of Ishida (US 20060242425).
As per claim 17, Nishizawa teaches a system (Nishizawa: par. [0003]), comprising: 
a master device (Nishizawa: par. [0042]: host device); and 
a memory device coupled to the master device (Nishizawa: par. [0038]: electrically rewritable flash memory; par. [0048]), wherein the memory device comprises: a memory array (Nishizawa: par. [0059]: “a memory array of the flash memory 8 is utilized with being divided into data areas set every 512 bytes”); a serial interface controller (Nishizawa: fig. 8, items 9, 30; par. [0042]: “an SPI (Serial Peripheral Interface) mode”), wherein the serial interface controller is configured to interface with the master device to receive [[a password]] from the master device (as explained above, Nishizawa teaches storage system IC card (par. [0003]) which communicates with the host (par. [0042]), which inherently means that the IC card receives the commands and/or data from the host through interface controller 30). Nishizawa teaches requiring to authenticate for an access to the data stored in the IC card (Nishizawa: par. [0058]; par. [0063]: “the security circuit 34 requires the interface controller 30 to input the corresponding secrete identification code upon a first read access request to the flash memory 8…Until a secrete identification code coincident with the secrete identification code set to the secrete identification code management table 37 is inputted from outside, the security circuit 34 causes the interface controller 30 to stop memory access control responsive to the read request”). Nishizawa expressly fails to teach a register coupled to the serial interface controller, wherein the register is configured receive the password from the master device via the serial interface controller and store the password received from the master device as a received password, wherein the memory device is configured to enable access to at least a portion of the memory array if the received password is validated via comparison of the received password with a stored value.
Ishida teaches a register coupled to the serial interface controller (Ishida: fig. 1, item 10 is an interface circuit, coupled to the register 9; par. [0044]), wherein the register is configured receive the password from the master device via the serial interface controller and store the password received from the master device as a received password (Ishida: par. [0053]: “the command interface 10 decodes the command, extracts the password contained in the password cancel command, outputs it to the password input register 9 as a password input signal S1, and the password input signal S1 is temporally stored in the password input register 9”), wherein the memory device is configured to enable access to at least a portion of the memory array if the received password is validated via comparison of the received password with a stored value (Ishida: par. [0010]: “Thus, a password is inputted from outside before the internal data is read and when the password does not coincide with the verifying data stored in the memory device, the stored data cannot be outputted or erroneous data is outputted”; par. [0054]: “The comparator 8 compares the password inputted to the password input register 9 with the verifying password stored in the password register 5, and determines whether they are matched or not. The result of verifying by the comparator 8 is outputted to the password protection function control circuit 13 as a verified result signal S5”; par. [0014]: “has a password protection function in which data cannot be read out from a part of the memory block or the entire memory block without a cancel operation using a password”). Nishizawa teaches authenticating but expressly fails to teach password. Ishida teaches use of password to authenticate before allowing an access to the data stored in the memory. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the mechanism of password receiving and comparing to stored password and allow or disallow an access to the portion of the memory as taught by Ishida in the system of Nishizawa to protect data from being accessed by an unauthorized entity thereby protecting the data stored in the memory. 
As per claim 18, Nishizawa and Ishida fail to teach the system of claim 17, comprising a second memory device coupled to the master device. However, it is well-known in the art of storage devices where the master/host device connects to the multiple memory devices and the Examiner takes official notice of the fact (see Applicant’s admitted prior art, background section [0005]: the master device may communicate with additional slave devices”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to connect multiple memory devices to the master device as known in the art to increase effective data storage capacity.
As per claim 19, Nishizawa and Ishida expressly fail to teach wherein the memory device comprises a NAND memory device. However, Nishizawa (par. [0064]) and Ishida (par. [0120]) both teach that the memory is a flash memory. There are two types of flash memories NOR and NAND and both has advantages over each other (see Applicant’s admitted prior art: par. [0007]). Thus, it would have been obvious to one having ordinary skill in the art to use either NOR or NAND types of flash memories based on the requirements as two types of memories are available as flash memory.
Claim 20 is similar in scope with claim 17 above, where Ishida teaches writing the password to the password input register 9 and also teaches a process (Ishida: pars. [0039] – [0041]: flowcharts showing steps). Thus, claim 20 is rejected under same rationales as applied to claim 17 above.
Claim 1 is similar in scope with claim 17 above and thus rejected under same rationales as applied to claim 17 above.
As per claim 2, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises a boot block space of the memory array (Ishida: par. [0029]).
As per claim 3, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises a non-boot block space of the memory array. Ishida fig. 1, teaches memory blocks protected and Nishizawa teaches an access to IC card.
As per claim 4, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises an entirety of the memory array. Ishida fig. 1 shows each block is protected individually with protection bits.
As per claim 6, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises a block region comprising one or more blocks of the memory array (Ishida: par. [003]: data protection flag is set in a specific memory block).
As per claim 7, Nishizawa and Ishida teach wherein the block region is user-definable (Ishida: par. [003]: data protection flag is set in a specific memory block).
As per claim 8, Nishizawa and Ishida teach wherein the block region comprises an entire boot area (Ishida: par. [0033]). 
As per claim 9, Nishizawa and Ishida teach wherein the master device is configured to initiate a read operation as the access (Ishida: par. [0014]).
As per claim 10, Nishizawa and Ishida teach wherein the master device is configured to initiate a write operation as the access (Ishida: par. [0055]).
As per claim 11, Nishizawa and Ishida teach wherein the master device is configured to initiate an erase operation as the access (Ishida: par. [0055]).
As per claim 12, Nishizawa and Ishida teach wherein the serial interface controller is configured to initiate the access of the at least a portion of the memory array subsequent to receipt of a command when the received password is validated via comparison of the received password with the stored value. Nishizawa: par. [0042]: “#2 functions as a command terminal CMD (which performs the input of a command…#2 functions as a data input terminal Din (used for the input of data and a command from a host device to the card)”; par. [0057]: “The interface controller 30 is connected to a cellular phone 20 via the connector terminals 2 and decodes a command supplied from the cellular phone 20 to thereby control perform the general control on the interior of the memory card unit 3”; here it is noted that the Nishizawa and Ishida teach allowing an access to the portion of memory only if the password matches and therefore the command and data is exchanged via the interface controller and thus when the command is received the password must match before an access to the portion of memory is allowed.
As per claim 15, Nishizawa and Ishida teach wherein the memory device is configured to authenticate the master device responsive to comparing the received password with the stored value to validate the received password. As noted with respect to claim 17 above, Nishizawa and Ishida teach authenticating the host using the password by comparing password input with password stored.


Claims 5 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al. (US 2003/0112611) and Ishida (US 20060242425) as applied to claim 1 above, and further in view of DeCaro (US 2005/0071592).
As per claim 5, Nishizawa and Ishida fail to teach wherein the at least a portion of the memory array comprises an individual page within a particular block of the memory array.
DeCaro teaches wherein the at least a portion of the memory array comprises an individual page within a particular block of the memory array (DeCaro: par. [0024]: “Each byte of the sector protection register is used to store locking information for a sector, or a series of sub-sectors”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to protect the page of the block as taught by DeCaro to provide protection to the smaller portion of the memory device.
As per claim 16, Nishizawa and Ishida expressly fail to teach wherein the memory array is configured to store the stored value. DeCaro teaches wherein the memory array is configured to store the stored value (DeCaro: par. [0010]). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to store the stored value in the memory array as taught by DeCaro in the system of Nishizawa to provide protection using only single command (DeCaro: par. [0010]).


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al. (US 2003/0112611) and Ishida (US 20060242425) as applied to claim 1 above, and further in view of Sartori et al. (US 2007/0115743).
As per claim 13, Nishizawa and Ishida expressly fail to teach wherein the serial interface controller is configured to translate signals sent to the memory array into command latch enable (CLE), address latch enable (ALE), write enable (WE), and read enable (RE) signals. Sartori teaches wherein the serial interface controller is configured to translate signals sent to the memory array into command latch enable (CLE), address latch enable (ALE), write enable (WE), and read enable (RE) signals (Sartori: fig. 1, pars. [0058] – [0061]). Since, Nishizawa teaches an IC card with SPI interface (see claim 17) and Sartori teaches the SPI controller translating signals to load address and data to/from memory device, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide signals CLE, ALE, WE and RE for proper operation of the SPI memory device.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishizawa et al. (US 2003/0112611) and Ishida (US 20060242425) as applied to claim 1 above, and further in view of Vogt et al. (US 7,062,623).
As per claim 14, Nishizawa and Ishida fail to teach wherein the memory device is configured to track a number of unsuccessful attempts in which the master device attempts to access the at least a portion of the memory array and prevent further accesses to the portion of the memory array when the number of unsuccessful attempts reaches a threshold value. Vogt teaches bad password counter and increasing the counter when the received password does not match the password (Vogt: col. 6, line 27 – col. 7, line 53; claim 1). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a counter configured to track unsuccessful attempts as taught by Vogt to provide strong security and does not allow unauthorized entity to keep trying until successful by limiting number of attempts made to access the memory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12  of U.S. Patent No. 8,090,955. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application are obvious over claims of patent ‘955.
Claims 1, 17 and 20 of current application are directed towards a memory device comprising a serial interface controller and receiving password and storing password in the register and comparing the received password with the stored value (password) and allowing or disallowing the access to the portion of memory based on the result of comparison. Claims 1 and 10 of patent ‘955 recites the memory device comprising SPI controller and register receiving the password and comparing the password to stored password to either allow or deny the access to the boot block (e.g., portion of the memory). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide protection of the stored data using the password as taught by claims of patent ‘955.

Claim 2 is directed towards boot block and claim 1 of patent is also directed towards boot block.
Claims 9-11 of current application are directed towards read, write and erase operations where it would be readily apparent to one having ordinary skill in the art to allow or deny all types of access operations to provide better protection of the secure data stored in the memory array by only allowing when the master device is authenticated using the password.
Claim 12 is directed towards receiving command from the host, where it is inherent to receive the command from the master device to access the memory of claim 1 and comparing the passwords to either grant or deny access to the protected portions of the memory array.
Claim 13 is directed to the translating signals by the SPI controller, where the translation of the signals are inherent for claims of patent ‘955 to be functional.
Claim 14 is similar to claim 12 of patent ‘955. 
Claim 15 is directed to the authentication, where claims of patent ‘955 claims comparing the passwords, means authenticating the master device before allowing the access.
As per claim 18, claims of patent ‘955 fail to teach the system of claim 17, comprising a second memory device coupled to the master device. However, it is well-known in the art of storage devices where the master/host device connects to the multiple memory devices and the Examiner takes official notice of the fact (see Applicant’s admitted prior art, background section [0005]: the master device may communicate with additional slave devices”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to connect multiple memory devices to the master device as known in the art to increase effective data storage capacity.
Claims 3-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12  of U.S. Patent No. 8,090,955 and further in view of Nishizawa et al. (US 2003/0112611) and Ishida (US 20060242425).
As per claim 3, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises a non-boot block space of the memory array. Ishida fig. 1, teaches memory blocks protected and Nishizawa teaches an access to IC card.
As per claim 4, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises an entirety of the memory array. Ishida fig. 1 shows each block is protected individually with protection bits.
As per claim 6, Nishizawa and Ishida teach wherein the at least a portion of the memory array comprises a block region comprising one or more blocks of the memory array (Ishida: par. [003]: data protection flag is set in a specific memory block).
As per claim 7, Nishizawa and Ishida teach wherein the block region is user-definable (Ishida: par. [003]: data protection flag is set in a specific memory block).
As per claim 8, Nishizawa and Ishida teach wherein the block region comprises an entire boot area (Ishida: par. [0033]).
Claims 3-4 and 6-8 are directed towards protecting different regions of the memory device. Claims of patent ‘955 do not recite limitations protecting different regions of the memory array. However, it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to protect different regions of the memory array similar to boot block as taught by Nishizawa and Ishida.
Nishizawa and Ishida expressly fail to teach limitation of claim 5, however it would be readily apparent to one having ordinary skill in the art to protect the page using the password to provide protection against smaller region of the memory array.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138